DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-11, 13-20, 22-27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raghavendran et al. (US 2009/0155522, “Raghavendran”), in view of Perez et al. (US 2001/0031594, “Perez”), in view of van der Zwan et al. (US 2010/0282407, “van der Zwan”).
Regarding claim 1, Raghavendran teaches a fiber reinforced thermoplastic composite laminate having a fiber impregnated thermoplastic layer (see Fig. 1, layer 20, [0035], [0036], [0020], having natural fibers, see also [0043] - [0045], and [0046] [0047], wherein the thermoplastic and fiber materials for use in the skin layer 20 may be the same as those used in core layer 12, [0019], [0020] further useful in various applications including in automotive applications [0002]). Raghavendran additionally teaches to include a decorative layer (see Fig. 1, decorative layer 22, [0027]).  The Examiner notes that no patentable weight is to be given to information recorded in any substrate if that printed matter is for informational content only and not functionally or structurally related to the substrate. In re Distefano, 808 F.3d 845, 848—51 (Fed. Cir. 2015). Moreover, ornamentation having no mechanical function relates to a design that does not confer patentability to claims directed to a structural device. In re Seid, 161 F.2d 229, 231 (CCPA 1947).
    PNG
    media_image1.png
    319
    570
    media_image1.png
    Greyscale
	Raghavendran fails to specifically teach that the layers containing fibers are translucent. In the same field of endeavor of fiber-based composites (e.g., [0006]), Perez teaches that it is known and beneficial to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials ([0006], [0009], [0065], [0066]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran consistent with the teachings of Perez so as to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).	Modified Raghavendran fails to specifically teach that the underlying core or support layer has an aesthetic property. In the same field of endeavor of decorative laminate fiber and impregnable fiber materials (e.g., [0002], [0003]), van der Zwan teaches that it is known to apply a decoration to a base paper for an impregnable laminate or for a coating material ([0001] – [0005], [0010], [0026] – [0029]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the core or base layer of modified Raghavendran with a decorative or aesthetic property consistent with the teachings of van der Zwan in order to provide additional decorative qualities to a laminate (van der Zwan, [0001] – [0010]). 
Regarding claim 2, Raghavendran additionally teaches that the decorative layer may include a texture (e.g., raised fabric, [0050]; see also van der Zwan at [0026]).
Regarding claims 3 and 4, Raghavendran additionally teaches that the decorative layer may include a foam core layer that would improve the structural integrity of the laminate ([0050]). Such a layer would be considered to be non-woven ([0050]). 
Regarding claim 5, Raghavendran additionally teaches that a fiber included in the decorative layer may be a non-woven natural fiber ([0050]) and teaches in another embodiment that such fibers may include cellulosic fibers ([0020]). It therefore would have been obvious to have used a cellulosic fiber as the specific fiber included in the decorative layer ([0020], [0050]). 
Regarding claim 6, Raghavendran  additionally teaches that there may be an adhesive layer between the decorative layer and the skin layer 20 (Fig. 1, [0022], [0050]). 
Regarding claims 7 - 10, Raghavendran additionally teaches that the laminate structure may include more than one skin layer 20 (see Fig. 2, [0027], the top one of which may be considered to read on the claimed surface coat layer). Raghavendran additionally teaches that these layers may include polyolefin materials ([0035]).	Raghavendran fails to specifically teach that the additional layers are transparent, however Perez teaches that it is known and beneficial to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear, transparent, or translucent materials ([0006], [0009], [0065], [0066]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran so as to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).
Regarding claim 11, Raghavendran  additionally teaches that the thermoplastic material may include a polyolefin ([0019], [0035]). 
Regarding claim 13, Raghavendran additionally teaches that the natural fibers may include, for example, jute ([0020]).
Regarding claims 14 and 15, Raghavendran additionally teaches that the fibers may be unidirectional ([0016]) and may be non-woven ([0022]).
Regarding claim 16, Raghavendran teaches that the fibers may be made of hemp or jute, which may be considered to be bast-based ([0020]). 
Regarding claim 17-20, Raghavendran additionally teaches that the decorative layer may include (or may be) a core layer ([0050]) that may be made of a foam material ([0050]). 
Regarding claims 22, 23, 26, and 29, Raghavendran teaches a fiber reinforced thermoplastic composite laminate having a fiber impregnated thermoplastic layer (see Fig. 1, layer 20, [0035], [0036], [0020], having natural fibers, see also [0043] - [0045], and [0046] [0047], wherein the thermoplastic and fiber materials for use in the skin layer 20 may be the same as those used in core layer 12, [0019], [0020]). Raghavendran additionally teaches to include a decorative layer (see Fig. 1, decorative layer 22, [0027]). Raghavendran additionally teaches that the laminate structure may include more than one skin layer 20 (see Fig. 2, [0027], the top one of which may be considered to read on the claimed surface coat layer). Raghavendran additionally teaches that these layers may include polyolefin materials ([0035]). The Examiner notes that no patentable weight is to be given to information recorded in any substrate if that printed matter is for informational content only and not functionally or structurally related to the substrate. In re Distefano, 808 F.3d 845, 848—51 (Fed. Cir. 2015). Moreover, with regard to the limitation that the decorative or aesthetic appearance be “wood-esque,” ornamentation having no mechanical function relates to a design that does not confer patentability to claims directed to a structural device. In re Seid, 161 F.2d 229, 231 (CCPA 1947). It is not clear what is meant by the term “bio-based,” but Raghavendran teaches that the thermosetting materials may include, for example, epoxies ([0041], [0043]). Raghavendran additionally teaches that the laminate structure may include more than one skin layer 20 (see Fig. 2, [0027], the top one of which may be considered to read on the claimed surface coat layer). Raghavendran additionally teaches that these layers may include polyolefin materials ([0035]).	Raghavendran fails to specifically teach that the layers containing fibers are translucent. In the same field of endeavor of fiber-based composites (e.g., [0006]), Perez teaches that it is known and beneficial to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials ([0006], [0009], [0065], [0066]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran consistent with the teachings of Perez so as to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).	Modified Raghavendran fails to specifically teach that the underlying core or support layer has an aesthetic property. In the same field of endeavor of decorative laminate fiber and impregnable fiber materials (e.g., [0002], [0003]), van der Zwan teaches that it is known to apply a decoration to a base paper for an impregnable laminate or for a coating material ([0001] – [0005], [0010], [0026] – [0029]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have provided the core or base layer of modified Raghavendran with a decorative or aesthetic property consistent with the teachings of van der Zwan in order to provide additional decorative qualities to a laminate (van der Zwan, [0001] – [0010]).
Regarding claim 24, The Examiner notes that no patentable weight is to be given to information recorded in any substrate if that printed matter is for informational content only and not functionally or structurally related to the substrate. In re Distefano, 808 F.3d 845, 848—51 (Fed. Cir. 2015). Moreover, ornamentation having no mechanical function relates to a design that does not confer patentability to claims directed to a structural device. In re Seid, 161 F.2d 229, 231 (CCPA 1947).
Regarding claim 25, Raghavendran teaches that the core layer may have skins on either side (e.g., Fig. 1, [0027]) and that the core may be made of or comprise a natural material (for example, jute [0020]). Raghavendran fails to specifically teach that the layers containing fibers are translucent. In the same field of endeavor of fiber-based composites (e.g., [0006]), Perez teaches that it is known and beneficial to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials ([0006], [0009], [0065], [0066]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran consistent with the teachings of Perez so as to provide a composite polymer matrix having at least transparent or translucent first and second skin layers in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).
Regarding claim 27, Raghavendran additionally teaches that the decorative layer may include a texture (e.g., raised fabric, [0050]; see also van der Zwan at [0026]).

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Raghavendran, in view of Perez, in view of van der Zwan, as applied to claim 26, above, and further in view of Takahashi (US 2009/0123706, “Takahashi”).
Regarding claim 28, the combination remains as applied to claim 26, above, however modified Raghavendran fails to specifically teach the outer layer or surface layer has a melting point that is higher than the underlying layer. In the same field of endeavor of films for use in fiber-impregnated composites (e.g., [0023], [0024], [0032]), Takahashi teaches that it is known to vary the melting temperature between a protective layer and an underlying batt layer so as to better provide the two layers with the ability to fuse together ([0031]). It therefore would have been obvious to have adjusted the melting temperature of an outer protective layer of the laminate of modified Raghavendran to be higher than that of the underlying layer in order to better provide the two layers with the ability to fuse together ([0031]).

Response to Arguments
Applicant’s arguments filed 8/3/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues there would be no reason to modify Raghavendran to provide transparent fiber layers. The Examiner respectfully disagrees. Raghavendran teaches that multiple decorative skins may be advantageous (see, e.g., [0027]).  Therefore having transparent polymers over or adjacent to those decorative films would be advantageous so as to be able to view the decorative layers or to create a clear composite itself, as described by Perez. The Examiner notes, with regard to arguments related to the claimed aesthetic features, that no patentable weight is to be given to information recorded in any substrate if that printed matter is for informational content only and not functionally or structurally related to the substrate. In re Distefano, 808 F.3d 845, 848—51 (Fed. Cir. 2015). Moreover, ornamentation having no mechanical function relates to a design that does not confer patentability to claims directed to a structural device. In re Seid, 161 F.2d 229, 231 (CCPA 1947). 
Applicant argues that Perez fails to teach that there are additional surface layers that are transparent. However, as described above, Raghavendran additionally teaches that the laminate structure may include more than one skin layer 20 (see Fig. 2, [0027], the top one of which may be considered to read on the claimed surface coat layer) and Perez teaches that it is advantageous to make a composite article that is substantially transparent to visible light ([0006], [0009], [0065], [0066]). The Examiner therefore maintains that it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran so as to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).
The Examiner notes, regarding the allegation of the impermissible use of hindsight in the rejections, that “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Therefore, claims 1-11, 13-20, and 22-29 are rejected as described above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782